--------------------------------------------------------------------------------


Exhibit 10.3




LOCK-UP AGREEMENT


LOCK-UP AGREEMENT (this “Agreement”) dated as of June 30, 2005, by and among
LIMELIGHT MEDIA GROUP, INC., a Nevada corporation (the “Company”), and David V.
Lott (“Lott”).




W I T N E S S E T H


WHEREAS, pursuant to the terms of an Agreement and Plan of Merger dated as of
June 30, 2005 (the “Merger Agreement”) by and among the Company, IMPART, Inc., a
Washington corporation (“IMPART”), and Limelight Merger II Corp., a Washington
corporation, on the date hereof, the Company has agreed to acquire all of the
outstanding capital stock of IMPART and, in consideration therefor, to issue to
each former IMPART shareholder such number of shares of Common Stock, $.001 par
value, of the Company (the “Common Stock”) as determined pursuant to the Merger
Agreement; and


WHEREAS, Lott is the President and Chief Executive Officer of the Company and
its principal stockholder; and


WHEREAS, as a condition precedent to the consummation of the transactions
contemplated by the Merger Agreement, the Company and Lott desire to provide for
certain restrictions on the transfer of shares of Common Stock now held or
hereafter acquired by Lott;


NOW THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, it is hereby agreed as follows:




ARTICLE I


CERTAIN DEFINITIONS


1.1          Definitions. Whenever used in this Agreement, unless otherwise
defined or the subject matter or context dictates, the following terms shall
have these respective meanings:


(a)          “Affiliate” shall have the meaning ascribed to it in Rule 12(b)(2)
promulgated under the Securities Exchange Act of 1934, as amended.


(b)          “Agreement” means this Lock-Up Agreement, any agreement which is
supplementary to or in amendment or confirmation of this Agreement, and any
schedules hereto or thereto.


--------------------------------------------------------------------------------




(c)          “Disposition” shall have the meaning assigned in Section 2.1.


(d)          “Person” means any individual, estate, trust, partnership, joint
venture, limited liability company, association, firm, corporation, company or
other entity.


(e)          “Shares” mean the shares of Common Stock now held or hereafter
acquired by Lott, as well as: (i) any shares into which such shares may be
converted, reclassified, redesignated, subdivided, consolidated or otherwise
changed; (ii) any shares of the Company or any successor or other body corporate
which may be received by the holders of such shares on a merger, amalgamation or
other reorganization of or including the Company; and (iii) any securities which
may now or hereinafter be convertible or exercisable into such shares. 


(f)          “Transfer” shall have the meaning assigned in Section 2.1.


1.2          Extended Meanings. Words importing the singular number include the
plural and vice versa and words importing gender include all genders.




ARTICLE II


DISPOSITION OF SHARES


2.1          Restriction on Transfer of Shares. (a) Except as provided in
Section 2.1(b), prior to June 30, 2006, Lott may not sell, assign, transfer,
mortgage, alienate, pledge, hypothecate, create or permit to exist a security
interest in or lien on, place in trust or in any other way encumber or otherwise
dispose of (any of the foregoing shall constitute a “Transfer,” and the
consummation of such being a “Disposition”) any Shares or any interest therein
except as expressly permitted by the terms and provisions of this Agreement. The
Company shall have no obligation to recognize or accede to any Disposition or to
register any Transfer of Shares on its books unless such Disposition is effected
in accordance with the terms and provisions of this Agreement. No Person who
purports to be a holder of Shares acquired in violation of the terms and
provisions of this Agreement shall be entitled to any rights with respect to
such Shares, including any rights to vote such Shares, to receive any dividends
declared thereon, or to receive any notice with respect thereto under this
Agreement or otherwise.


(b)          Lott may Transfer all or a portion of his Shares (i) in connection
with any sale of all or substantially all of the Company’s assets, any Transfer
of at least a majority of the Company’s outstanding voting securities (as of
immediately prior to such transfer) or any merger or consolidation in which the
Company is not the surviving entity (any such transaction, a “Sale Transaction”)
or (ii) to the extent necessary, during each monthly period of this Agreement,
for Lott to receive net proceeds sufficient to meet his monthly obligations
under his Chapter 13 bankruptcy reorganization.

2

--------------------------------------------------------------------------------



ARTICLE III


MISCELLANEOUS


3.1          Legend. The Company may cause each certificate representing Shares
that are subject to this Agreement to have stamped, printed or typed thereon the
following legend:


The securities represented by this certificate are subject to a Lock-Up
Agreement, dated as of June 30, 2005, among Limelight Media Group Inc. (the
“Company”) and certain of its stockholders, a copy of which may be examined at
the principal office of the Company.


3.2          Notice. Any notice or document required or permitted by this
Agreement to be given to a party hereto shall be in writing and is sufficiently
given if delivered personally, or if sent by prepaid certified mail, return
receipt requested, to the Company or to Lott, addressed as follows:


the Company:
Limelight Media Group, Inc.
 
8000 Centerview Parkway
 
Cordova, Tennessee 38018
 
Fax No.: (901) 757-1497
 
Attention: David V. Lott
   
with a copy to:
Pryor Cashman Sherman & Flynn LLP
 
410 Park Avenue
 
New York, N.Y. 10022
 
Fax No.: (212) 798-6380
 
Attention: Eric M. Hellige, Esq.
   
David Lott:
c/o Limelight Media Group, Inc.
 
8000 Centerview Parkway
 
Cordova, Tennessee 38018
 
Fax No.: (901) 757-1497
 
Attention: David V. Lott





Notice so mailed shall be deemed to have been given upon receipt if delivered
personally or on the fifth (5th) business day next following the date of the
returned receipt. Any notice delivered to the party to whom it is addressed
shall be deemed to have been given and received on the day it is delivered. Any
party may from time to time notify the others in the manner provided herein of
any change of address which thereafter, until changed by like notice, shall be
the address of such party for all purposes hereof.

3

--------------------------------------------------------------------------------



3.3          Term of Agreement.


(a)          The provisions of this Agreement shall terminate upon the earlier
of the consummation of a Sale Transaction, at such time as provided in Article
II, or on such earlier date as is mutually agreed in writing by the Company and
Lott.


(b)          Nothing contained in this Section 3.3 shall affect or impair any
rights or obligations arising prior to the time of the termination of this
Agreement, or which may arise by an event causing the termination of this
Agreement.


3.4          Severability. If in any jurisdiction, any provision of this
Agreement or its application to any party or circumstance is restricted,
prohibited or unenforceable, such provision shall, as to such jurisdiction, be
ineffective only to the extent of such restriction, prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction or its application to other parties or circumstances.


3.5          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one document.


3.6         Entire Agreement; etc. This Agreement sets forth the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, among the parties hereto and there are no warranties,
representations and other agreements between the parties hereto in connection
with the subject matter hereof except as specifically set forth herein or
therein. No supplement, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the Company and Lott. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.


3.7          Governing Law. This Agreement shall be construed in accordance with
the internal laws of the State of New York applicable to agreements made and to
be performed in New York.


[remainder of page left intentionally blank]

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Lock-Up Agreement has been executed by or on behalf of
each of the parties hereto as of the date first above written.



           
LIMELIGHT MEDIA GROUP, INC.
                       
By:
/s/Laird Laabs
     
Name:
Laird Laabs
     
Title:
President
                                             
/s/David V. Lott
     
David V. Lott
 

 

--------------------------------------------------------------------------------